J-A25012-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    REMIRO MALDONADO,                          :
                                               :
                       Appellant               :   No. 2490 EDA 2017

             Appeal from the Judgment of Sentence April 18, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0003033-2016


BEFORE: PANELLA, J., DUBOW, J., and KUNSELMAN, J.

MEMORANDUM BY DUBOW, J.:                            FILED DECEMBER 31, 2018

        Appellant Remiro Maldonado seeks review of the Judgment of Sentence

imposed after a jury convicted him of, inter alia, Murder of the First Degree

and Conspiracy to Commit Murder of the First Degree.1 He challenges the

legality of the life sentence that the court imposed for his Conspiracy

conviction.    After careful review, we amend the sentence imposed for the

Conspiracy to Commit Murder conviction.2

        The trial court has set forth the underlying facts in its Pa.R.A.P. 1925(a)

Opinion and we need not repeat them for purposes of this appeal. See Trial

Ct. Op., filed 4/18/18, at 3-7. Briefly, on October 21, 2015, Appellant and

____________________________________________


1   18 Pa.C.S. §§ 2502(a) and 903(a)(1), respectively.

2  See Commonwealth v. Alicea, 449 A.2d 1381, 1385 n.9 (Pa. 1982)
(finding remand unnecessary to amend sentence because “the record clearly
indicates what the sentence would have been absent error.”).
J-A25012-18



two other individuals shot and killed Daquan Medina during a drug transaction

in Philadelphia.    A jury convicted Appellant of Murder of the First Degree,

Conspiracy to Commit Murder of the First Degree, Robbery, and various

firearms offenses. On April 18, 2017, the court sentenced Appellant to, inter

alia, life imprisonment without the possibility of parole for the Murder and a

concurrent term of life imprisonment for the Conspiracy to Commit Murder

conviction.3

        Appellant filed a post-trial Motion, which the court denied on August 1,

2017.     Appellant timely appealed to this Court. Appellant filed a Pa.R.A.P.

1925(b) Statement raising five issues, to which the trial court responded with

a Pa.R.A.P. 1925(a) Opinion.

        In his Brief, Appellant raises just one issue for our review:

        Is the sentence of life imprisonment imposed on the Conspiracy
        to Commit Murder conviction illegal and must it be vacated?

Appellant’s Brief at 3.4
____________________________________________


3 The court sentenced Appellant for his other convictions to concurrent terms
of incarceration as follows: (1) Robbery - Inflict Serious Bodily Harm, 18
Pa.C.S. § 3701(a)(1)(i), ten to twenty years; (2) Firearms Not to be Carried
Without a License, 18 Pa.C.S. § 6106(a)(1), three years, six months to seven
years; (3) Carrying a Firearm in Public in Philadelphia, 18 Pa.C.S. § 6108, two
years, six months to five years; (4) Possession of an Instrument of Crime, 18
Pa.C.S. § 907(a), two years, six months to five years; and (5) Conspiracy to
Commit Robbery – Infliction of Serious Bodily Harm, 18 Pa.C.S. § 903, ten to
twenty years.

4Appellant did not raise this issue in his post-sentence Motion or his Pa.R.A.P.
1925(b) Statement. However, “[a] challenge to the legality of the sentence
may be raised as a matter of right, is non-waivable, and may be entertained



                                           -2-
J-A25012-18



       Appellant contends that, pursuant to 18 Pa.C.S. § 1102(c), the court

illegally imposed a life term for his Conspiracy to Commit Murder of the First

Degree conviction.

       Our standard of review over challenges to the legality of sentence is de

novo and our scope of review is plenary. Commonwealth v. Aikens, 139

A.3d 244, 245 (Pa. Super. 2014). “If no statutory authorization exists for a

particular sentence, that sentence is illegal and subject to correction.”

Commonwealth v. Rivera, 95 A.3d 913, 915 (Pa. Super. 2014).

       Section 1102(c) provides, in relevant part, that “a person who has been

convicted of . . . conspiracy to commit murder, . . . where serious bodily injury

results[,] may be sentenced to a term of imprisonment which shall be fixed

by the court at not more than 40 years.” 18 Pa.C.S. § 1102(c).

       We agree with Appellant that the court improperly sentenced him to a

life sentence for the Conspiracy to Commit Murder conviction. Pursuant to 18

Pa.C.S. § 1102(c), a court may impose a sentence of up to forty years only

for such a conspiracy offense.            Accordingly, the sentence imposed on

Appellant’s Conspiracy to Commit Murder conviction is illegal and cannot

stand.




____________________________________________


so long as the reviewing court has jurisdiction.”         Commonwealth v.
Robinson, 931 A.2d 15, 19–20 (Pa. Super. 2007) (en banc). We, thus,
review Appellant’s challenge to the legality of his sentence.


                                           -3-
J-A25012-18


      Rather than remand for resentencing, this Court will amend the

sentence imposed for the conviction of Conspiracy to Commit Murder to the

statutory maximum concurrent term of forty years’ incarceration. See

Commonwealth v. Eberts, 422 A.2d 1154, 1156 (Pa. Super. 1980) (per

curiam) (holding that if correction of sentence is required, the reviewing court

may    remand    for   resentencing   or    amend   the    sentence   directly);

Commonwealth v. Downer, 53 A.2d 897, 901 (Pa. Super. 1947) (per

curiam) (holding that “[w]here a sentence is illegal because greater than the

maximum allowed by statute, this Court, without remanding the case or

remitting the record to the court below, may reduce the sentence to the

maximum.” (citations omitted)). Amending the Judgment of Sentence for the

Conspiracy conviction to the statutory maximum does not upset the

sentencing scheme as the court ordered all sentences to run concurrently with

the mandatory sentence of life without parole imposed for Appellant’s Murder

conviction. See Commonwealth v. Thur, 906 A.2d 552, 570 (Pa. Super.

2006) (finding no need for remand because vacating sentence did not disturb

sentencing scheme where that sentence was concurrent with other terms and

did not change the aggregate length of incarceration).

      Accordingly, we amend the sentence of life imprisonment imposed for

Conspiracy to Commit Murder to a concurrent term of forty years’

incarceration as allowed by 18 Pa.C.S. § 1102(c).        Judgment of Sentence

affirmed in all other respects.


                                      -4-
J-A25012-18


      Convictions affirmed.    Judgment of Sentence amended in part and

affirmed in part. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/18




                                     -5-